                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-01677JVS(KESx)                                       Date   November 21, 2019
 Title             Shutao Lin v The Gabonese Republic



 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present
 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                        DISMISSAL FOR LACK OF PROSECUTION


       The Court, on its own motion, hereby ORDERS plaintiff(s) to Show Cause (OSC) in writing
no later than December 20, 2019, why this action should not be dismissed for lack of prosecution.
As an alternative to a written response by plaintiff(s), the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

    X Proof of service of summons and complaint or Order on Request for “Foreign
      Mailing”

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint
have not been served upon all defendants within 90 days after the filing of the complaint. Fed. R.
Civ. P. 4(m) The Court may dismiss the action prior to the expiration of such time, however, if
plaintiff(s) has/have not diligently prosecuted the action.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. Local Rule 7-1.

       On September 5, 2019 the plaintiff filed a “Plaintiff’s Affidavit Requesting US Clerk Foreign
Mailing Pursuant to 28 USC Sectino 1608(a)(3) to Affect Service on Defendant, a Foreign State.”
However, plaintiff has not provide the Court with a proposed order as required by the Local Rules.
Additionally, on November 7, 2019, this Court granted the plaintiff five days to register for Pro Se
Electronic Filing, however the plaintiff has not yet done so.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-01677JVS(KESx)                                          Date     November 21, 2019
 Title          Shutao Lin v The Gabonese Republic

       On the Court’s motion the Scheduling Conference set for December 2, 2019 at 10:00 a.m.
is continued to January 27, 2020 at 10:00 a.m.



                                                                                                :     00

                                                         Initials of Preparer      lmb




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                     Page 2 of 2
